DETAILED ACTION
Applicant’s 01/11/2022 response to the previous 12/09/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 12-34 as amended and/or filed on 01/11/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 22 June 2017 (20170622).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/EP2018/059993 filed on 04/19/2018 which claims priority to German Application Number 10 2017 210 500.3 filed on 22 June 2017 (20170622).

Response to Amendments/Arguments
Applicant’s 01/11/2022 amendments to the claims and arguments in support thereof with respect to claim(s) 12-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, 15-15 and 27-32 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels) in view of US 20190023264 A1 to MIZUTANI; Takaaki.

Regarding claims 12, 20, 21, 23 and 31 Niewels teaches in for example Figure 1 reproduced immediately below:

    PNG
    media_image1.png
    541
    474
    media_image1.png
    Greyscale

and associated descriptive texts including for example the ABSTARTC:
“The invention relates to a driver assistance system (1) for a two-wheeled vehicle. The driver assistance system (1) determines a threshold value for a maximum inclined position to be assumed by the two-wheeled vehicle during cornering, taking into account a structural geometry of the two-wheeled vehicle for example, or on the basis of an observation of a driver-specific driving behaviour. Using a current speed of the two-wheeled vehicle to be determined with the aid of a speed sensor (3) and using information to be determined with the aid of a data source (5) regarding a course of an upcoming curve to be driven by the two-wheeled vehicle, the driver assistance system (1) can estimate the inclined position that the two-wheeled vehicle will assume in the upcoming curve. The driver can be warned via a signal device (15) if the predicted inclined position will be greater than a physically critical inclined position or than an inclined position that is subjectively perceived to be unpleasant by the driver. Alternatively, the driver assistance system (1) can actively intervene in the driving behaviour of the two-wheeled vehicle by means of a control device (17).”

 a method, apparatus and non-transitory computer readable medium for operating a driver assistance system 1 for a two-wheeled vehicle, the method comprising: 
intervening, via the driver assistance system, in claim 1 wherein “Outputting a skew overshoot signal“ causes the two-wheeler to slow down to reach the maximum inclination to be taken,
as a function of a driver-specific driving-dynamics profile as set forth in:
claim 1 “Curve passage maximum inclination to be taken” and claim 2 “…wherein the limit for the maximum assumed tilt is determined automatically based on an observation of a driver-specific driving behavior.”

and an instantaneous driving state in claim 1 “Determining a current speed of the two-wheeler; Determining a course of a to be traveled by the bicycle leading curve;
and paras:
“It may therefore be advantageous to automatically determine the limit value for the maximum inclined position to be taken by the driver assistance system based on an observation of a driver-specific driving behavior. Thus, the driver assistance system may be enabled to detect an individual psychologically-induced threshold for a two-wheeled angle typically not exceeded by a particular driver and to output a bank overshoot signal when the bank angle predicted for a forward curve is greater than this psychological limit is, even if from physical driving…

In other words, the driver-specific driving behavior can be observed by measuring, during a certain period of time, how strongly a driver typically voluntarily turns his motorcycle into the curve. The driver assistance system can then learn from these empirical values and set the limit value for the maximum inclined position to be assumed.

For example, this limit can be set as the maximum assumed tilt angle during the observation phase. As a possible limit, for example, the maximum assumed angle of inclination could serve, which is slowly reduced again when the driver passes through curves with a lower inclination….

driver-specific driving behavior.

Alternatively or additionally, the driver assistance system can have a
Speed sensor and a data source to provide

Have information about a curve radius of a currently traversed curve. From the information on the currently traveled curve radius can be used together with a supplied by the speed sensor

Information about the current speed of the two-wheel on the currently prevailing angle of the two-wheel can be deduced. The oblique position determined in this way can be used for observing the driver-specific driving behavior and, as a result, for determining the limit value of the maximum inclination to be assumed for the future.”, 

Wherein the driving-dynamics profile reflects a relationship between inclined-position values at which a driver of the two-wheeled vehicle drove in the past and acceleration values at which the driver drove at the same time in paras:
“Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed

Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value.

And 

Information about the current speed of the two-wheel on the currently prevailing angle of the two-wheel can be deduced. The oblique position determined in this way can be used for observing the driver-specific driving behavior and, as a result, for determining the limit value of the maximum inclination to be assumed for the future.

Furthermore, when observing the driver-specific driving behavior, other influencing parameters such as, for example, the type of route traveled can also be taken into account, with, for example, a driving behavior on inner-city streets being a behavior on country roads can differentiate. In addition, other influences such as weather-related influences, daytime influences, influences due to the currently prevailing visibility conditions, etc., can be taken into account when determining the limit value for the maximum inclined position to be assumed.”; 

Wherein it is understood that the driver-specific driving behavior is observing driving events that happened in the past at those specific curves actually travelled or by the “type of route” that was previously travelled by the driver,
 
the instantaneous driving state is characterized by an instantaneously acquired acceleration value in claim 1 “Determining a current speed of the two-wheeler” and para:
“Tilt of the two-wheel compared to a lateral acceleration for a driver of the bicycle during a curve passage is a directly experienced size. In addition, the fact can be taken into account that different cyclists perceive slopes in different ways subjectively and perceived as acceptable or already as unpleasant by the driver assistance system observed a driver-specific driving behavior and From this, it is possible to derive a limit value, which is suitable for the respective driver, for the maximum inclination to be assumed during cornering.“ 

and an instantaneously acquired inclined-position value in claim 3 “wherein for the determination of the Limit value of the maximum tilt to be taken a current Angle of the two-wheeler is measured during cornering and the limit for the maximum assumed tilt under Considering the measured tilt is determined.“:
as explained in paras:
“[0019] 2 shows a simplified first observer model of the device 6 , This monitors vehicle dynamics data 7 of the vehicle 1 in the 2 are shown as exemplary diagrams. The vehicle dynamics data are in particular the banking angle of the vehicle, the speed of the vehicle, a torque of the vehicle provided by the drive device and the operating state of a brake system and / or a chassis load. The first observer model determines from these data 8th situation parameters 9 . 10 . 11 and 12 showing the current driving situation of the vehicle 1 describe. Thus, for example, as a situation parameter 9 the tilt of the vehicle, as a situation parameter 11 that of the Drive device predetermined torque and as a situation parameter 12 detects a chassis load.”.  

and at least one of the following two feature (a) and (b): 
(b) the intervening is performed as a function of a degree to which the combination of the instantaneously acquired acceleration value and the instantaneously acquired inclined-position value deviates from the relationship reflected by the driving-dynamics profile see paras:
“If the driver assistance system 1, taking into account the information provided by the data source 5 on the course of a
leading curve as well as the information about the current one
Speed of the two-wheeler recognizes that a presumably assumed during cornering obliqueness will be greater than the previously determined limit of the maximum tilt to be taken, the driver assistance system 1 generates an oblique exceeded signal. This
Tilt overshoot signal, for example, at one with the
Computing unit 9 connected signaling device 15 trigger the generation of a perceptible for the cyclist warning signal. Alternatively, the skew overshoot signal may be used over a
Control device 17 or a suitable interface, are connected to the components of the bicycle, to drive the bicycle for slowing down.
Among other things, the proposed driver assistance system can offer the advantage of making a cyclist uncomfortable or even dangerous
To preserve driving situations. In this case, a warning signal or an automatic intervention in the driving behavior of the two-wheeler in response to the tilt of the vehicle can be effected, which can be taken into account that the
Tilt of the two-wheel compared to a lateral acceleration for a driver of the bicycle during a curve passage is a directly experienced size. In addition, the fact can be taken into account that
different cyclists perceive slopes in different ways subjectively and perceived as acceptable or already as unpleasant by the driver assistance system observed a driver-specific driving behavior and From this, it is possible to derive a limit value, which is suitable for the respective driver, for the maximum inclination to be assumed during cornering.”.

wherein it is understood that the intervening, i.e. the slowing of the motorcycle is performed as a function of a degree to which the combination of the instantaneously acquired acceleration value and the instantaneously acquired inclined-position value deviates from the relationship reflected by the driving-dynamics profile by the amount of slowing that is required to bring the two-wheeler into a safe “maximum inclination” based on the driving dynamics profile.  That is to say, that the degree of deviation will require a specific amount of braking force to reach the speed at which the maximum inclination will NOT be exceeded and if there is a higher degree of deviation then a higher amount of braking is required and vice versa. 

While it is considered that Niewels stores data of the driving dynamics profile using a relationship between the inclined-positions and acceleration values of the two-wheeler in order to identify the “curve passage maximum inclination to be taken” as set forth in claim 1, Niewels does not appear to expressly disclose:
(a) the driving-dynamics profile is generated by: 
plotting a plurality of points in a graph, each point being defined by a combination of (1) a respective one of the inclined-position values and (2) a respective one of the acceleration values; and 
ascertaining a curve that envelops a surface formed by the plotted points, 
the intervention being performed as a function of a deviation of a plot point formed by a combination of the instantaneously acquired acceleration value and the instantaneously acquired inclined-position value from an interior of the curve.

MIZUTANI teaches an Anti-lock Braking System (ABS) generating a driving-dynamics profile in for example, the figures below:

    PNG
    media_image2.png
    277
    549
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    583
    491
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    358
    490
    media_image4.png
    Greyscale

by: 
plotting a plurality of points in a graph see Fig. 14 above, 
each point being defined by a combination of (1) a respective one of the inclined-position values, i.e. “lateral force (margin)” and (2) a respective one of the acceleration values, i.e. “braking force”; and 
ascertaining a curve, i.e. “braking force” that envelops a surface formed by the plotted points in figure 14 above, 
the intervention, i.e. the application of the braking system by the anti-lock brake system (ABS) being performed as a function of a deviation of a plot point formed by a combination of the instantaneously acquired acceleration value, i.e. the “lateral force (margin)” and the instantaneously acquired inclined-position value, i.e. the lateral force (margin) from an interior of the “braking force” curve as shown in Figure 14 above and described in para:
“[0260] An anti-lock brake system (ABS) monitors a slip ratio of a vehicle and controls a brake fluid pressure when the slip ratio is before a saturation point of a braking force (in a state where a lateral force is low) (region (a) in FIG. 14). When the ABS is actuated while the vehicle is turning with the body frame leaned in the left direction or in the right direction, the posture of the vehicle is controlled by the remaining lateral direction. As the lean of the body frame during turning of the vehicle increases, a lateral force necessary for posture control increases. Thus, in a case where the ABS is actuated while the vehicle is turning with a large lean (in a state where the lateral force is small), the posture of the vehicle needs to be controlled in some cases. For example, in region (b) in FIG. 14, a lateral force necessary for posture control is obtained.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that plotting the inclination and acceleration data in a graph taught by Mizutani is an equivalent technique of storing the driving profile data of Niewels.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that plotting the inclination and acceleration data in a graph taught by Mizutani is in the field of applicant's endeavor and the reference is reasonably pertinent to storing the driving profile data of Niewels.
In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of graphing information for controlling the ABS of a vehicle based on the instantaneous inclination and acceleration values and to incorporate an ABS into a motorcycle as taught by at least MIZUTANI above and para:
“[0003] Japanese Patent No. 5580937 (Patent Document 1) discloses a posture control device of a motorcycle including a longitudinal force control section that reduces an absolute value of a longitudinal force of each wheel based on a lateral acceleration and a bank angle. A lateral acceleration is an acceleration in a left direction or in a right direction exerted on a vehicle. A longitudinal force is the sum of forces in a forward direction of the vehicle and a rearward direction of the vehicle exerted on each wheel. The longitudinal force control section acquires a side-slip acceleration of each wheel based on the lateral acceleration and the bank angle, and if the absolute value of the side-slip acceleration exceeds a threshold, reduces the absolute value of a longitudinal force of each wheel.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the driving dynamics profile of Niewels would include the increased safety of the ability to be controlled by an ABS and to graph and operate within the plurality of inclined position and acceleration values as taught by Mizutani as known in the art.  As such Niewels would be able to “determine a limit of one of the two wheels of the two-wheeler at a curve passage maximum inclination to be taken” and output a skew overshoot signal to the ABS taught by Mizutani and incorporated into Niewels to slow the two wheeled vehicle to a speed below the maximum allowable speed based on the driving profile, i.e. “wherein the limit for the maximum assumed tilt is determined automatically based on an observation of a driver-specific driving behavior.” (Niewels claim 2).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claims 13 and 22 and the limitation wherein in the intervention, the driver assistance system intervenes as a function of an instantaneous road condition, the road condition representing an anticipated coefficient of friction between wheels of the two-wheeled vehicle and the roadway see Niewels paras:
” Aspects of embodiments of the proposed driver assistance system may be considered, inter alia, as being based on the following findings and ideas: While in passenger cars for a safe passenger car Driving through a curve mainly has to ensure that forces due to lateral acceleration of the vehicle does not become larger than the maximum due to a friction between the tires and the road to be held forces, it was recognized that in two-wheeled vehicles also others Parameters can limit a maximum permissible curve speed. In particular, the fact that two-wheelers take an inclined position when driving through a curve, to a limit of a maximum allowable Lead cornering speed.

 Furthermore, when observing the driver-specific driving behavior, other influencing parameters such as, for example, the type of route traveled can also be taken into account, with, for example, a driving behavior on inner-city streets being a behavior on country roads can differentiate. In addition, other influences such as weather-related influences, daytime influences, influences due to the currently prevailing visibility conditions, etc., can be taken into account when determining the limit value for the maximum inclined position to be assumed..”.  

	While Niewels teaches taking into account “the maximum due to a friction between the tires and the road to be held forces,” and “, other influences such as weather-related influences,” as explained above, Niewels does not appear to expressly disclose wherein in the intervention, the driver assistance system intervenes as a function of an instantaneous road condition, the road condition representing an anticipated coefficient of friction between wheels of the two-wheeled vehicle and the roadway.

Mizutani teaches the driver assistance system, i.e. ABS intervenes as a function of an instantaneous road condition, the road condition representing an anticipated coefficient of friction between wheels of the two-wheeled vehicle and the roadway in for example,  Figures 14 above and 17 below: 


    PNG
    media_image5.png
    697
    691
    media_image5.png
    Greyscale

and paras:
“[0061] In the first configuration, the “longitudinal force” may be calculated by conversion from a brake fluid pressure. The “lateral force” may be calculated by conversion from a vehicle body roll angle (θ). During anti-lock control, a longitudinal force may be calculated by conversion from a brake fluid pressure when a slip ratio is changed, and the slip ratio. During anti-lock control, a lateral force may be calculated by conversion from a vehicle body roll angle and a slip ratio.

[0262] FIG. 17 is a view for describing an example motion of the left-right-wheel-equipped leaning vehicle in a case where a friction coefficient (μL) between the left inclined wheel and the road surface and a friction coefficient (μR) between the right inclined wheel and the road surface are different from each other during turning. In the example illustrated in FIG. 17, in the vehicle turning rightward, the friction coefficient (μL) between the left front wheel 3a and the road surface is larger than the friction coefficient (μR) between the right front wheel 3b and the road surface (μR>μL). In this case, a braking force of the left front wheel 3a is larger than a braking force of the right front wheel 3b. That is, a longitudinal force of the left front wheel 3a is different from a longitudinal force of the right front wheel 3b. Accordingly, a leftward yaw moment (yaw rate) is generated in the body frame 15. Thus, the turning radius increases, and a centrifugal force decreases. Consequently, a roll moment (roll rate) of leaning the body frame 15 rightward, that is, to the inner side of turning, is generated. In this case, the posture control device 200 reduces a braking force of the left front wheel 3a. Accordingly, a difference between longitudinal forces of the left front wheel 3a and the right front wheel 3b can be reduced. As a result, the leftward yaw moment is reduced, and a roll moment of leaning the body frame 15 rightward is also reduced. In this manner, the process in which the posture control device 200 reduces a braking force of the left front wheel 3a can be achieved by calculating a brake fluid pressure of the left front wheel 3a based on target yaw moment deviation amount in the embodiment, for example.” 

	Wherein it is understood that in the case where the “two wheel” vehicle of Niewels has its front tire in the lower coefficient of friction road surface “uR” and rear tire in the higher coefficient of friction road surface “uL” and a “skew overshoot signal” is outputted to slow the vehicle using the ABS the ABS will apply the brakes differently between the front and rear tires to NOT ONLY slow the vehicle below the “Curve passage maximum inclination to be taken” BUT ALSO maintain the “YAW MOMENT” of the vehicle to prevent it from tipping over during the ABS application.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


As is the case here, it is considered that intervening as an equivalent function of the instantaneous road condition taught by Mizutani is an equivalent technique of that taught by Niewels and as such substitution would be obvious.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that operating the ABS based on the coefficient of friction taught by Mizutani is in the field of applicant's endeavor and the reference is reasonably pertinent to the operation of the braking system of Niewels.
In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of controlling the ABS of a vehicle based on the anticipated coefficient of friction between wheels of the two-wheeled vehicle and the roadways and to incorporate an ABS into a motorcycle such as Niewels as taught by at least MIZUTANI above and para:
“[0003] Japanese Patent No. 5580937 (Patent Document 1) discloses a posture control device of a motorcycle including a longitudinal force control section that reduces an absolute value of a longitudinal force of each wheel based on a lateral acceleration and a bank angle. A lateral acceleration is an acceleration in a left direction or in a right direction exerted on a vehicle. A longitudinal force is the sum of forces in a forward direction of the vehicle and a rearward direction of the vehicle exerted on each wheel. The longitudinal force control section acquires a side-slip acceleration of each wheel based on the lateral acceleration and the bank angle, and if the absolute value of the side-slip acceleration exceeds a threshold, reduces the absolute value of a longitudinal force of each wheel.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the motorcycle of Niewels would be able to anticipate the road conditions based on “weather” and include the increased safety of the ability to be controlled by an ABS that also takes into account the coefficient of friction for each wheel of a vehicle and operate based on the actual and anticipated coefficients of friction as taught by Mizutani and Niewels as known in the art.  As such Niewels would be able to “determine a limit of one of the two wheels of the two-wheeler at a curve passage maximum inclination to be taken” based on the estimated coefficient of friction on a road with specific weather conditions and output a skew overshoot signal to the ABS based on the coefficient of friction taught by Mizutani and incorporate such into the weather prediction from “street map information” of Niewels to slow the two wheeled vehicle to a speed below the maximum allowable speed based on the anticipated coefficient of friction for each part of the roadway the vehicle is travelling on since Niewels teaches:
 “Additionally, street map information may be stored in the device or the device may be configured to receive such information from a provider.

And
Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times Curve passing are defined. It can reviews and Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 14 and the limitation the method of claim 13, wherein in the intervention, the road condition is determined using the driving-dynamics profile, an occurrence frequency of driving states being evaluated in terms of the driving-dynamics profile for the determination it is considered that the driving dynamics profile includes the speeds and  inclinations the driver previously operated the motorcycle in the road being driven and as such the speed and inclination affects the coefficient of friction as taught in for example, Niewels paras:
“Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times
Curve passing are defined. It can reviews and
Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed
Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value. in the
In contrast, curves whose inclination was severely limited by a speed limit a priori could weigh less.”.  

And the teachings of MIZUTANI with regard to calculating the braking force with regard to the lateral force and slip ratio wherein it is understood that the “frequency” of slips connotes the “occurrence frequency of driving states” and that as taught in Mizutani para:
“[0003] Japanese Patent No. 5580937 (Patent Document 1) discloses a posture control device of a motorcycle including a longitudinal force control section that reduces an absolute value of a longitudinal force of each wheel based on a lateral acceleration and a bank angle. A lateral acceleration is an acceleration in a left direction or in a right direction exerted on a vehicle. A longitudinal force is the sum of forces in a forward direction of the vehicle and a rearward direction of the vehicle exerted on each wheel. The longitudinal force control section acquires a side-slip acceleration of each wheel based on the lateral acceleration and the bank angle, and if the absolute value of the side-slip acceleration exceeds a threshold, reduces the absolute value of a longitudinal force of each wheel.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that determining the road condition using the driving-dynamics profile taught by Mizutani is an equivalent technique of that taught by Niewels and as such substitution would be obvious.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that determining the road condition using the  ABS as taught by Mizutani is in the field of applicant's endeavor and the reference is reasonably pertinent to the operation of the braking system of Niewels.
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining the road condition using an ABS of a vehicle and to incorporate an ABS into a motorcycle such as Niewels as taught by at least MIZUTANI above and para:
“[0003] Japanese Patent No. 5580937 (Patent Document 1) discloses a posture control device of a motorcycle including a longitudinal force control section that reduces an absolute value of a longitudinal force of each wheel based on a lateral acceleration and a bank angle. A lateral acceleration is an acceleration in a left direction or in a right direction exerted on a vehicle. A longitudinal force is the sum of forces in a forward direction of the vehicle and a rearward direction of the vehicle exerted on each wheel. The longitudinal force control section acquires a side-slip acceleration of each wheel based on the lateral acceleration and the bank angle, and if the absolute value of the side-slip acceleration exceeds a threshold, reduces the absolute value of a longitudinal force of each wheel.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the motorcycle of Niewels would be able to anticipate the road conditions based on “weather” and the propensity of the driver to drive at specific speeds and include the increased safety of the ability to be controlled by an ABS that also takes into account the coefficient of friction for each wheel of a vehicle and operate based on the actual and anticipated coefficients of friction as taught by Mizutani and Niewels as known in the art.  As such Niewels would be able to “determine a limit of one of the two wheels of the two-wheeler at a curve passage maximum inclination to be taken” based on the estimated coefficient of friction on a road with specific weather conditions AS WELL AS BASED ON THE PAST PERFORMANCE OF THE DRIVER  and output a skew overshoot signal to the ABS based on the coefficient of friction taught by Mizutani and incorporate such into the weather prediction from “street map information” of Niewels to slow the two wheeled vehicle to a speed below the maximum allowable speed based on the anticipated coefficient of friction for each part of the roadway the vehicle is travelling on since Niewels teaches:
 “Additionally, street map information may be stored in the device or the device may be configured to receive such information from a provider.

And
Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times Curve passing are defined. It can reviews and Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 15 and the limitation the method of claim 12, wherein in the intervention, the driver assistance system intervenes when the instantaneous driving state represents an emergency situation, the emergency situation being identified by a driving state recognizable as outlier in comparison to the driving-dynamics profile see Niewels claim 1 above “Outputting a skew overshoot signal when the predicted skew is greater than the determined limit” wherein it understood that overshooting the predicted skew “represents an emergency situation “.

Regarding claim 16 and the limitation the method of claim 12, wherein in the intervention, the driver assistance system4[BOSC.P11468US] controls a brake system of the two-wheeled vehicle, a default value being provided for a brake pressure of the brake system as a function of the driving-dynamics profile and the driving state see Niewels claim 9 ” Driver assistance system according to one of claims 1 to 8, comprising a control device (17) which is designed to receive upon receipt of the Slope overshoot signal to steer the bicycle to slow down.” And the teachings of MIZUTANI above with regard to the application of the “braking force” using the ABS.
	
Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 17 and the limitation the method of claim 16, wherein in the intervention, the default value is increased when the instantaneously acquired acceleration value is greater than an intervention boundary, specific to the driving-dynamics profile, for the instantaneously acquired inclined-position value it is understood that MIZUTANI figure 14 teaches the “default value” of the ABS “braking force” and that Niewels teaches slowing the two-wheeler in order to stay below the curve passage maximum inclination and that together Niewels would use the ABS of Mizutani to slow itself faster based on how much faster than the vehicle is allowed to be going when it enters the corner.  That is to say, the faster the current speed of the two-wheeler is above the safe speed coming into a curve, the faster it must be slowed to reach the speed that eliminates “outputting a skew overshoot signal” since the bicycle will only be slowed down to the point that it is within the “Curve passage maximum inclination” and then continue through the curve.  As explained, if the speed is such that the ABS system must be activated to prevent a crash as taught by Mizutani, it would be obvious to provide Niewels the ability to be controlled by the ABS of Mizutani.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 18 and the limitation the method of claim 16, wherein in the intervention, the default value is increased up to an instantaneous ABS-control boundary value see the teachings of Mizutani Fig. 14 as explained above wherein it is understood that the ABS system of Mizutani functions as claimed based on the “braking force” and as explained in Claim 17 would be able to use the maximum braking force required to decrease the speed below the “Curve passage maximum inclination” speed.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 19 and the limitation the method of claim 12, further comprising: generating the driving-dynamics profile of the driver using acceleration values and inclined-position values acquired during intervention-free travel see Niewels paras:
” In other words, the driver-specific driving behavior can be observed by measuring, during a certain period of time, how strongly a driver typically voluntarily turns his motorcycle into the curve. The driver assistance system can then learn from these empirical values and set the limit value for the maximum inclined position to be assumed.
For example, this limit can be set as the maximum assumed tilt angle during the observation phase. As a possible limit, for example, the maximum assumed angle of inclination could serve, which is slowly reduced again when the driver passes through curves with a lower inclination.
Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times Curve passing are defined.”.  

Regarding claim 24 and the limitation the method of claim 23, wherein the intervention is performed in response to the deviation exceeding a threshold deviation see the teachings of Niewels claim 1 “Determining a limit of one of the two-wheeler at a
 Curve passage maximum inclination… Outputting a skew overshoot signal when the
 predicted skew is greater than the determined limit.” Wherein it is understood that the “determined limit” connotes the “threshold deviation”.  

Regarding claims 25 and 32 and the limitation wherein the threshold deviation varies depending on a current environmental condition of the vehicle see the teachings of Niewels with regard to weather conditions and MIZUTANI above with regard to determining the coefficient of friction of the road.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of MIZUTANI to the prior art of Niewels as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 27 and the limitation the method of claim 24, wherein the threshold deviation is defined by a scaling of the curve by a scaling factor it is considered that Niewels teaches changing the threshold using “weighting” which connote the claimed “scaling factor”.  See the teachings of Niewels:
“Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times
Curve passing are defined. It can reviews and
Weightings of the measured slopes during a measurement period are taken into account in determining the limit of the maximum assumed tilt. Are in the available map material, for example, not only road courses but also allowed
Maximum speeds stored, e.g. Curves in which the driver was able to freely determine the speed and thus the inclination are increasingly taken into account for determining the above limit value. in the
In contrast, curves whose inclination was severely limited by a speed limit a priori could weigh less.“ .  

Regarding claim 28 and the limitation the method of claim 27, wherein the scaling factor is varied according to a current environmental condition such as the weather related influences of the vehicle see the teachings of Niewels:
“In addition, other influences such as weather-related influences, daytime influences, influences due to the currently prevailing visibility conditions, etc., can be taken into account when determining the limit value for the maximum inclined position to be assumed.”.  

Regarding claim 29 and the limitation the method of claim 23, wherein the curve is ascertained by a statistically selected subset of the plotted points see the teachings of Niewels wherein it is understood that an average of the maximum assumed tilt angles connotes “a statistically selected subset of the plotted points” :
“Alternatively, the limit value may be, for example, an average of the maximum assumed tilt angles for a certain number of times Curve passing are defined.“
  
Regarding claim 32 and the limitation the method of claim 31, wherein the intervening is performed in response to the degree of the deviation being greater than a threshold that varies depending on a current environmental condition of the vehicle.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels) in view of US 20190023264 A1 to MIZUTANI; Takaaki as applied to the claims above and further in view of US 20140142395 A1 to Sattler; Frank et al. (Sattler).

Regarding claim 30 and the limitation the method of claim 23, wherein the curve is a smoothed envelope curve see the teachings of Mizutani Fig. 14 wherein it is understood that the “braking force” is a smoothed envelope curve because it envelopes the slip ratio of the lateral force (margin).   

While it is considered that Mizutani teaches a smoothed envelope curve as explained above, if applicant is of the opinion that the combination of Niewels and Mizutani does not expressly disclose wherein the curve is a smoothed envelope curve then resort may be had to the teachings of Sattler paras:
“[0037] A fast signal path is defined in the sense of the present invention such that a signal passes through the fast path from the input to the output faster by a factor of 5 to 20 than it does through the slow signal path. To differentiate between the terms "fast signal path" and "slow signal path," it shall be understood that the signal travel time is shorter in the fast path by a factor of at least 2 than in the slow path. In preferred embodiments of the present invention, this factor has, in general, values between 2 and 25 and preferably between 5 and 20. A travel time of 20 msec is an example of and typical of a fast signal path in the sense of the present invention, and a travel time of 200 msec is an example of and typical of a slow signal path. The fast signal path shall, in principle, respond fast to changes of the input signal and make at the same time available at its output the smoothest possible envelope curve, which will then be used to drive a device. A certain time (reaction time), which may vary depending on the desired extent of smoothing and on the filters used, is, of course, necessary for smoothing the envelope curve. The usual travel or reaction times for the fast path are therefore in a range of preferably between about 20 msec and about 200 msec. Contrary to this, the travel or reaction times in the slow path are in a range of preferably between 200 msec and about 10 sec. and 

[0080] Calculation of the envelope curve is meaningful for an application for controlling a respirator in order to generate a triggering time from it. The information on, e.g., the sites at which outliers were recognized can be used in the envelope curve calculation unit 607, e.g., to guarantee a smooth envelope curve shape.” 

To show that it was known to create a smoothed envelope curve for the express purpose of recognizing and eliminating outliers.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that Sattler is reasonably pertinent for determining outliers in the dynamic driving profile data and smooth the curve of the combination of Niewels and Mizutani. 

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of removing outliers in data to create a smooth envelope curve as taught by at least Sattler above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the curve of the combination of Niewels and Mizutani would include the ability to remove outliers in data as taught by Sattler as known in the art while the driver drives and builds the drivers own specific driving-dynamics profile. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Sattler to the prior art combination of Niewels and Mizutani as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 14 and 26, 33 and 34 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2013117275 A1 to NIEWELS FRANK et al. (Niewels) in view of US 20190023264 A1 to MIZUTANI; Takaaki as applied to the claims above and further in view of WO 0130595 A1 to SCHMITT.

Regarding claim 14 and the limitation the method of claim 13, wherein in the intervention, the road condition is determined using the driving-dynamics profile, an occurrence frequency of driving states being evaluated in terms of the driving-dynamics profile for the determination it is considered that the combination of Niewels and Mizutani teach the claimed limitations in the rejection of claim 14 above.

If applicant is of the opinion that the combination of Niewels and Mizutani do not expressly disclose wherein in the intervention the road condition is determined using the driving-dynamics profile an occurrence frequency of driving states of the two tires being evaluated in terms of the driving-dynamics profile for the determination then resort may be had to the teachings of SCHMITT claims 1 and 2:
   1. A method for detecting dynamic driving conditions of a vehicle, comprising the following steps: -currently detecting a reference pressure for at least two tires of the vehicle, -currently detecting a current pressure for each of the at least two tires, -comparing the reference pressure of the at least two tires in each case with the corresponding current detected pressure, in order to determine a change in the pressure for each of the at least two tires, comparing the pressure changes in the at least two tires, and evaluating the determined pressure changes in the at least two tires and comparing the same, in order to provide driving state information produce, which indicates the driving dynamics of the vehicle.
2. The method according to claim 1, characterized in that the reference pressures of the at least two tires for a predetermined driving dynamic state of the vehicle and / or on a road surface with a predetermined surface condition are detected.

And paras:

" However, it is also possible to record these reference pressures for each predetermined driving dynamics state of the vehicle and / or any road surface as long as it is ensured that the vehicle assumes the predetermined driving dynamics state and the road surface has the predetermined surface condition.

If, for example, the tire pressure of one or more tires changes at a very high frequency, it is concluded that the surface of the road is wavy. The determined frequency of the tire pressure change is a measure of the ripple of the surface condition, which can be calculated from the determined frequency. If such high-frequency tire pressure changes occur only on one side of the vehicle, while the tire pressure changes on the other side of the vehicle do not have any high-frequency changes, it is concluded that the vehicle is moving on one side over a road surface with a corrugated surface, while the other side of the vehicle is moving over one Road with a flat surface texture moves.

If the processor unit CPU has carried out the comparisons described above for recognizing a vehicle's dynamic state and / or a road surface condition, the processor unit CPU signale output to the control unit CU. In response to these signals, the control unit CU controls the sensor control devices SCI, ..., SCn in such a way that these components / devices of the vehicle assigned to them, which are used for stabilizing and / or controlling a driving-dynamic state of the vehicle, are driven in such a way that the driving dynamics state of the vehicle is stabilized or controlled accordingly if the current driving dynamics state of the vehicle is a critical or undesirable driving state.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that Schmitt is teaching an equivalent technique for determining the road condition and as such would be obvious to substitute for that taught by the combination of Niewels and Mizutani. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that Schmitt is in the field of applicant's endeavor AND the reference is reasonably pertinent for determining the road condition taught by the combination of Niewels and Mizutani. 

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining the road condition using the driving-dynamics profile of a vehicle as taught by at least Schmitt above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, determining the road condition of the combination of Niewels and Mizutani would include the ability to determine the road conditions using the tire pressures as taught by Schmitt as known in the art while the driver drives and builds the drivers own specific driving-dynamics profile. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Schmitt to the prior art combination of Niewels and Mizutani as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 26 and 33 and the limitation the method further comprising identifying what the current environmental condition of the vehicle is based on the driving-dynamics profile see the teachings of Schmitt “If, for example, the tire pressure of one or more tires changes at a very high frequency, it is concluded that the surface of the road is wavy.  wherein it is understood that “the current environmental condition of the vehicle” is “wavy”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that Schmitt is teaching an equivalent technique for identifying what the current environmental condition of the vehicle is and as such would be obvious to substitute for that taught by the combination of Niewels and Mizutani. 
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that Schmitt is in the field of applicant's endeavor AND the reference is reasonably pertinent for identifying what the current environmental condition of the vehicle is as taught by the combination of Niewels and Mizutani. 
In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of identifying what the current environmental condition of the vehicle is using the driving-dynamics profile of a vehicle as taught by at least Schmitt above.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically identifying what the current environmental condition of the vehicle is of the combination of Niewels and Mizutani would include the ability to identifying what the current environmental condition of the vehicle is using the tire pressures as taught by Schmitt as known in the art while the driver drives and builds the drivers own specific driving-dynamics profile. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Schmitt to the prior art combination of Niewels and Mizutani as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 34 the combination Niewels, Mizutani and Schmitt in the rejection of corresponding parts above and incorporated herein teach A method for operating a driver assistance system for a two-wheeled vehicle, the method comprising: 
determining a current environmental state of the vehicle based on a driver-specific driving-dynamics profile that reflects a relationship between inclined-position values at which a driver of the two-wheeled vehicle drove in the past and acceleration values at which the driver drove at the same time; and 
intervening, via the driver assistance system, as a function of 
(a) the current environmental state of the vehicle and 
(b) a comparison of an instantaneous driving state to the driver-specific driving-dynamics profile, wherein the instantaneous driving state is characterized by an instantaneously acquired acceleration value and an instantaneously acquired inclined- position value.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that Schmitt is teaching an equivalent technique for identifying what the current environmental condition of the vehicle is and as such would be obvious to substitute for that taught by the combination of Niewels and Mizutani. 
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, it is considered that Schmitt is in the field of applicant's endeavor AND the reference is reasonably pertinent for identifying what the current environmental condition of the vehicle is as taught by the combination of Niewels and Mizutani. 
In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of identifying what the current environmental condition of the vehicle is using the driving-dynamics profile of a vehicle as taught by at least Schmitt above.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically identifying what the current environmental condition of the vehicle is of the combination of Niewels and Mizutani would include the ability to identifying what the current environmental condition of the vehicle is using the tire pressures as taught by Schmitt as known in the art while the driver drives and builds the drivers own specific driving-dynamics profile. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Schmitt to the prior art combination of Niewels and Mizutani as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20190329793-A1 to Schwabe; Klaus et al. teaches the invention substantially as claimed, however this art has the same Assignee and Inventor and was filed within 1 year of the instant application.

US 5521823 A to Akita; Ryuya et al. teaches inter alia building a dynamic-driver profile to change the control gain of a vehicle in for example, claim 1. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220519        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665